 

Exhibit 10.1

 

HUDSON GLOBAL, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) made as of the___ day of October,
2014 and effective as of the seventh calendar day following the date of the
third quarter 2014 earnings release of the Company (the “Grant Date”), by and
between HUDSON GLOBAL, INC., a Delaware corporation (the “Company”) and
«First_Name» «Last_Name» (the “Grantee”).

 

WITNESSETH:

 

WHEREAS, pursuant to the Hudson Global, Inc. 2009 Incentive Stock and Awards
Plan (the “Plan”), the Company desires to grant to the Grantee and the Grantee
desires to accept an award of shares of common stock, $.001 par value, of the
Company (the “Common Stock”) upon the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Award. Subject to the terms and conditions set forth herein, the Company
hereby awards the Grantee on the Grant Date
«Number_Shares_Regular__Regular_SLT_Agre» shares of Common Stock (the
“Restricted Stock”).

 

2. Restrictions; Vesting. Except as otherwise provided herein, the Restricted
Stock may not be sold, transferred, pledged, encumbered, assigned or otherwise
alienated or hypothecated, if at all, until such shares of Restricted Stock have
vested upon satisfaction of both the performance vesting conditions and the
service vesting conditions set forth below. The performance vesting conditions
with respect to the Restricted Stock shall be satisfied as follows:

 

(a) 50.0% of the shares of Restricted Stock (the ”Return on Gross Margin Ratio
Restricted Stock”) shall vest on the determination by the Committee that, for
the year ending December 31, 2014, the Company achieved a “target” Return on
Gross Margin Ratio (as defined below) of ______%, subject to satisfaction of the
service vesting conditions; and

 

(b) 50.0% of the shares of Restricted Stock (the “Net Cash Position from
Operations Restricted Stock”) shall vest upon the determination by the Committee
that the Company achieved for the year ending December 31, 2014 “target” Net
Cash Position from Operations (as defined below) of $____million; provided that
80.0% to 99.9% of the shares of Net Cash Position from Operations Restricted
Stock will vest if the Net Cash Position from Operations is between $___ million
and $_____ million (such vesting percentage determined pro rata for Net Cash
Position from Operations achievement within such range), and a number of shares
equal to 100.1% to 120.0% of the Net Cash Position from Operations Restricted
Stock will vest (in the case of a number of shares up to 100.0% of the Net Cash
Position from Operations Restricted Stock) or be granted (in the case of shares
in excess of 100.0% of the Net Cash Position from Operations Restricted Stock)
if the Net Cash Position from Operations is between $____ million and $____
million (such vesting percentage determined pro rata for Net Cash Position from
Operations achievement within such range), subject in each case to satisfaction
of the service vesting conditions; and provided further that any such newly
granted shares in excess of 100.0% of the Net Cash Position from Operations
Restricted Stock shall be deemed Restricted Stock subject to all of the terms
and conditions of this Agreement.

 



 

 

 



The Grantee shall forfeit the number of shares of Return on Gross Margin Ratio
Restricted Stock and Net Cash Position from Operations Restricted Stock that do
not vest or are not granted (subject to satisfaction of the service vesting
conditions) pursuant to the preceding provisions. To the extent the performance
vesting conditions above have been satisfied, the service vesting conditions
with respect to the Restricted Stock shall be satisfied as follows: (i) 33-1/3%
of the shares of Restricted Stock shall vest on the later of the determination
of the satisfaction of the performance vesting conditions or March 1, 2015, (ii)
33-1/3% of the shares of Restricted Stock shall vest on March 1, 2016, and (iii)
33-1/3% of the shares of Restricted Stock shall vest on March 1, 2017; provided
that, in each case, the Grantee remains employed by the Company or an affiliate
(as defined below) of the Company from the Grant Date through the applicable
service vesting date. As used in this Agreement, the term “affiliate” means an
affiliate of the Company within the meaning of Rule 405 under the Securities Act
of 1933, as amended. If any fractional shares would result from the strict
application of the incremental vesting percentages described above, then the
actual number of shares of Restricted Stock that vest on any specific date will
cover only the full number of shares determined by rounding the number of shares
to be issued from the strict application of the incremental percentages set
forth above to the nearest whole number.

 

For purposes of this Section 2, the following definitions apply:

 

(1) “Return on Gross Margin Ratio” means the percentage of (i) gross margin
minus selling, general and administrative expenses for the year ending December
31, 2014 divided by the (ii) gross margin for the year ending December 31, 2014,
in each case as determined by the Committee.

 

(2) “Net Cash Position from Operations” means the Company’s net cash position
from operations for the year ending December 31, 2014, excluding any proceeds
from divestitures, in each case as determined by the Committee.

 

3. Evidence of Restricted Stock. The shares of Restricted Stock awarded under
this Agreement initially will be evidenced by book entries on the Company’s
stock transfer records. If and when the shares of Restricted Stock vest pursuant
to Section 2, 5 or 8 and the restrictions imposed by Section 2 terminate, the
Company will deliver to the Grantee one or more stock certificates for the
appropriate number of shares, free of any restrictions imposed under this
Agreement.

 

4. Tax Withholding. Notwithstanding anything herein to the contrary,
certificates for shares of Restricted Stock that have vested shall not be
delivered to the Grantee unless and until the Grantee has delivered to the
Executive Vice President, Human Resources of the Company (or such other
executive officer of the Company performing a similar function), at its
corporate headquarters in New York, New York, cash payment, if any, deemed
necessary by the Company to enable it to satisfy any federal, foreign or other
tax withholding obligations with respect to the shares of Restricted Stock that
have vested (the “Tax Amount”) (unless other arrangements acceptable to the
Company in its sole discretion have been made). Notwithstanding anything herein
to the contrary, in the event that a Grantee has not satisfied the conditions
outlined in the immediately preceding sentence within twenty (20) days after the
shares of Restricted Stock have vested, the Company may (but shall not be
required to), in its sole discretion, at any time by notice to the Grantee,
choose to satisfy the conditions outlined in the immediately preceding sentence
by unilaterally revoking the Grantee’s right to receive that number of shares of
Restricted Stock that have vested with an aggregate value equal to 150% of the
Tax Amount. For purposes of the preceding sentence, each share of Restricted
Stock shall be deemed to have a value equal to the average closing price of a
share of the Common Stock on the Nasdaq Global Market (or such other U.S.
exchange or market on which the Common Stock is then primarily traded) on the
five (5) trading days up to and including the date of vesting. The Company may
from time to time change (or provide alternatives to) the method of tax
withholding on the Restricted Stock granted hereunder by notice to the Grantee,
it being understood that from and after such notice the Grantee will be bound by
the method (or alternatives) specified in any such notice. The Company (in its
sole and absolute discretion) may permit all or part of the Tax Amount to be
paid with shares of Common Stock owned by the Grantee, or in installments
(together with interest) evidenced by the Grantee’s secured promissory note.

 



2

 

 



5. Termination of Employment. If the Grantee’s employment or service with the
Company or its Affiliates is terminated for any reason other than death,
including but not limited to by reason of disability, then the shares of
Restricted Stock that have not yet become fully vested in accordance with
Section 2 will automatically be forfeited by the Grantee (or the Grantee’s
successors) and any book entry with respect thereto will be canceled. If the
Grantee’s employment terminates by reason of the Grantee’s death, then the
shares of Restricted Stock that have not yet become fully vested as a result of
a service vesting condition contained in Section 2 not being satisfied will
automatically become fully vested and the restrictions imposed upon the
Restricted Stock by Section 2 will be immediately deemed to have lapsed, but
only if and to the extent that the performance vesting conditions contained in
Section 2 shall have been achieved on or prior to the date of such termination
of employment.

 

6. Voting Rights; Dividends and Other Distributions.

 

(a) While the Restricted Stock is subject to restrictions under Section 2 and
prior to any forfeiture thereof, the Grantee may exercise full voting rights for
the Restricted Stock registered in his name.

 

(b) While the Restricted Stock is subject to the restrictions under Section 2
and prior to any forfeiture thereof, the Grantee shall be entitled to receive
all dividends and other distributions paid with respect to the Restricted Stock.
If any such dividends or distributions are paid in shares of Common Stock, then
such shares shall be subject to the same restrictions as the shares of
Restricted Stock with respect to which they were paid.

 

(c) Subject to the provisions of this Agreement, the Grantee shall have, with
respect to the Restricted Stock, all other rights of holders of Common Stock.

 



3

 

 

7. Securities Law Restrictions. Notwithstanding anything herein to the contrary,
shares of Restricted Stock shall not be issued hereunder if, in the opinion of
counsel to the Company, such exercise and/or issuance may result in a violation
of federal or state securities laws or the securities laws of any other relevant
jurisdiction.

 

8. Change in Control. Effective upon a Change in Control (as defined in the
Plan), if the Grantee is employed by the Company or an Affiliate immediately
prior to the date of such Change in Control, the shares of Restricted Stock will
fully vest and the restrictions imposed upon the Restricted Stock by Section 2
will be immediately deemed to have lapsed.

 

9. No Employment Rights. Nothing in this Agreement shall give the Grantee any
right to continue in the employment of the Company or any Affiliate, or
interfere in any way with the right of the Company or any Affiliate to terminate
the employment of the Grantee.

 

10. Plan Provisions. The provisions of the Plan shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof. The Grantee acknowledges receipt of a copy of the Plan prior
to the execution of this Agreement. Capitalized terms used in this Agreement but
not defined herein shall have the meaning given to them in the Plan.

 

11. Administration. The Committee will have full power and authority to
interpret and apply the provisions of this Agreement and act on behalf of the
Company and the Board in connection with this Agreement, and the decision of the
Committee as to any matter arising under this Agreement shall be binding and
conclusive as to all persons.

 

12. Binding Effect; Headings. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The subject headings of Sections of this Agreement are
included for the purpose of convenience only and shall not affect the
construction or interpretation of any of its provisions. All references in this
Agreement to “$” or “dollars” are to United States dollars.

 

13. Employee Handbook and Arbitration Agreements. As a material inducement to
the Company to grant this award of Restricted Stock and to enter into this
Agreement, the Grantee hereby expressly agrees to (a) comply with and abide by
the terms and conditions of, and rules relating to, such Grantee’s employment
with the Company or an Affiliate set forth in the applicable employee handbook
and (b) be bound by the terms and provisions of any arbitration or similar
agreement to which the Grantee is or becomes a party with the Company or an
Affiliate.

 

14. Confidentiality, Non-Solicitation and Work Product Assignment. As a material
inducement to the Company to grant this award of Restricted Stock and enter into
this Agreement, the Grantee hereby expressly agrees to be bound by the following
covenants, terms and conditions:

 

(a) Definition. “Confidential Information” consists of all information or data
relating to the business of the Company, including but not limited to, business
and financial information; new product development and technological data;
personnel information and the identities of employees; the identities of clients
and suppliers and prospective clients and suppliers; client lists and potential
client lists; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of the Company which is not generally known to the public, which the
Company has and will take precautions to maintain as confidential, and which
derives at least a portion of its value to the Company from its confidentiality.
Additionally, Confidential Information includes information of any third party
doing business with the Company (actively or prospectively) that the Company or
such third party identifies as being confidential. Confidential Information does
not include any information that is in the public domain or otherwise publicly
available (other than as a result of a wrongful act by the Grantee or an agent
or other employee of the Company). For purposes of this Section 14, the term
“the Company” also refers to each of its officers, directors, employees and
agents, all subsidiary and affiliated entities, all benefit plans and benefit
plans’ sponsors and administrators, fiduciaries, affiliates, and all successors
and assigns of any of them.

 



4

 

 

(b) Agreement to Maintain the Confidentiality of Confidential Information. The
Grantee acknowledges that, as a result of his/her employment by the Company,
he/she will have access to such Confidential Information and to additional
Confidential Information which may be developed in the future. The Grantee
acknowledges that all Confidential Information is the exclusive property of the
Company, or in the case of Confidential Information of a third party, of such
third party. The Grantee agrees to hold all Confidential Information in trust
for the benefit of the owner of such Confidential Information. The Grantee
further agrees that he/she will use Confidential Information for the sole
purpose of performing his/her work for the Company, and that during his/her
employment with the Company, and at all times after the termination of that
employment for any reason, the Grantee will not use for his/her benefit, or the
benefit of others, or divulge or convey to any third party any Confidential
Information obtained by the Grantee during his/her employment by the Company,
unless it is pursuant to the Company’s prior written permission.

 

(c) Return of Property. The Grantee acknowledges that he/she has not acquired
and will not acquire any right, title or interest in any Confidential
Information or any portion thereof. The Grantee agrees that upon termination of
his/her employment for any reason, he/she will deliver to the Company
immediately, but in no event later that the last day of his/her employment, all
documents, data, computer programs and all other materials, and all copies
thereof, that were obtained or made by the Grantee during his/her employment
with the Company, which contain or relate to Confidential Information and will
destroy all electronically stored versions of the foregoing.

 

(d) Disclosure and Assignment of Inventions and Creative Works. The Grantee
agrees to promptly disclose in writing to the Company all inventions, ideas,
discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Grantee, whether solely or together with
others, during the period the Grantee is employed by the Company. The Grantee
agrees that all Inventions and all Creative Works, whether or not conceived or
made during working hours, that: (1) relate directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(2) result from the Grantee’s work for the Company, or (3) involve the use of
any equipment, supplies, facilities, Confidential Information, or time of the
Company, are the exclusive property of the Company. The Grantee hereby assigns
and agrees to assign all right, title and interest in and to all such Inventions
and Creative Works to the Company. The Grantee understands that he/she is not
required to assign to the Company any Invention or Creative Work for which no
equipment, supplies, facilities, Confidential Information or time of the Company
was used, unless such Invention or Creative Work relates directly to the
Company’s business or actual or demonstrably anticipated research and
development, or results from any work performed by the Grantee for the Company.

 



5

 

 

(e) Non-Solicitation of Clients. During the period of the Grantee’s employment
with the Company and for a period of one year from the date of termination of
such employment for any reason, the Grantee agrees that he/she will not,
directly or indirectly, for the Grantee’s benefit or on behalf of any person,
corporation, partnership or entity whatsoever, call on, solicit, perform
services for, interfere with or endeavor to entice away from the Company any
client to whom the Grantee provides services at any time during the 12 month
period proceeding the date of termination of the Grantee’s employment with the
Company, or any prospective client to whom the Grantee had made a presentation
at any time during the 12 month period preceding the date of termination of the
Grantee’s employment with the Company.

 

(f) Non-Solicitation of Employees. For a period of one year after the date of
termination of the Grantee’s employment with the Company for any reason, the
Grantee agrees that he/she will not, directly or indirectly, hire, attempt to
hire, solicit for employment or encourage the departure of any employee of the
Company, to leave employment with the Company, or any individual who was
employed by the Company as of the last day of the Grantee’s employment with the
Company.

 

(g) Enforcement. If, at the time of enforcement of this Section 14, a court
holds that any of the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area deemed reasonable under such circumstances will be
substituted for the stated period, scope or area as contained in this Section
14. Because money damages would be an inadequate remedy for any breach of the
Grantee’s obligations under this Agreement, in the event the Grantee breaches or
threatens to breach this Section 14, the Company, or any successors or assigns,
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance, or injunctive or
other equitable relief in order to enforce or prevent any violations of this
Section 14.

 

(h) Miscellaneous. The Grantee acknowledges and agrees that the provisions of
this Section 14 are in addition to, and not in lieu of, any confidentiality,
non-solicitation, work product assignment and/or similar obligations that the
Grantee may have with respect to the Company and/or its Affiliates, whether by
agreement, fiduciary obligation or otherwise and that the grant and the vesting
of the Restricted Stock contemplated by this Agreement are expressly made
contingent on the Grantee's compliance with the provisions of this Section 14.
Without in any way limiting the provisions of this Section 14, the Grantee
further acknowledges and agrees that the provisions of this Section 14 shall
remain applicable in accordance with their terms after the Grantee's termination
of employment with the Company, regardless of whether (1) the Grantee's
termination or cessation of employment is voluntary or involuntary or (2) the
Restricted Stock has not or will not vest.

 



6

 

 

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles thereof. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter and may not be
modified except by written instrument executed by the parties. The Grantee has
not relied on any representation not set forth in this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.



 



  HUDSON GLOBAL, INC.       By:   /s/ Tracy Noon     Name:  Tracy Noon    
Title:  Global Chief People Officer               Grantee – Signature          
Grantee – Print Name





 



7

 

